Name: Council Regulation (EEC) No 794/91 of 25 March 1991 amending Regulation (EEC) No 1424/76 with regard to the conditions for selling products to be supplied under food-aid schemes
 Type: Regulation
 Subject Matter: plant product;  prices;  cooperation policy;  trade policy
 Date Published: nan

 No L 82/528 . 3 . 91 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 794/91 of 25 March 1991 amending Regulation (EEC) No 1424/76 with regard to the conditions for selling products to be supplied under food-aid schemes be specified in the case of Community food aid supplied pursuant to Regulation (EEC) No 1424/76, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 806/89 (2), and in particular Article 5 (5) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1424/76 (') of 21 June 1976 laying down general rules for intervention on the market in rice, as amended by Regulation (EEC) No 1908/87 (2), provides that paddy rice held by intervention agencies must be sold by tender ; whereas there should be an exception to that selling procedure in the case of food aid supplied pursuant to international conventions or other complementary programmes ; Whereas, for the purposes of Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^), as last amended by Regulation (EEC) No 1930/90 (4), the products to be supplied by the successful tenderer are always purchased by the latter ; whereas, where products held by intervention agencies are being mobilized, the most suitable procedure for bringing about satisfactory competition between all Community traders in order to calculate the overall supply costs would be to sell the products concerned at prices and in accord ­ ance with detailed rules of application which are deter ­ mined in advance and designed to avoid disruption on the Community market and distortion of the conditions of competition ; whereas the use of that procedure should HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1424/76 is hereby replaced by the following : Article 4 1 . If special circumstances so require, the Council, acting by qualified majority on a proposal from the Commission, may establish selling procedures other than laid down in Article 3 . 2. Where rice is purchased from intervention agen ­ cies for the purposes of fulfilling obligations arising from the award of food-aid supply contracts in ¢ connection with international conventions or other complementary programmes, the conditions appli ­ cable with regard to price and the detailed rules of application shall be determined in advance . The detailed rules of application shall be adopted by the Commission in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 1418/76.' Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1991 . For the Council The President R. STEICHEN (') OJ No L 166, 25 . 6 . 1976, p . 1 . 0 OJ No L 177, 24 . 6 . 1989, p . 1 . 0 OJ No L 166, 25 . 6 . 1976, p . 24 . 0 OJ No L 182, 3 . 7. 1987, p. 53 . 0 OJ No L 370, 30 . 12. 1986, p . 1 . (6) OJ No L 174, 7. 7. 1990, p. 6 .